DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-18, in the remarks filed 9/25/2020 is acknowledged, however no arguments of traversal were presented.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/25/2020
Claims 1-18 are under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/18 and 1/29/19 have been considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:  subject-verb agreement appears to be in error with regard to “the first and the second material fraction have” in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
See also rejections under 35 U.S.C. 112(b).  Resolution of issues under 35 U.S.C. 112(b) will likely resolve the aforementioned issues under 35 U.S.C. 112(a) since in the aforementioned instances, resolving the problem of undefined terms in the claims will likely resolve the problem of ascertaining how to make and use the product encompassed by those claims.  As the claims are currently presented, however, one would not reasonably be apprised how to make and use the claimed invention, having the specific parameters addressed above, on account of the following considerations.

The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:
Claim 1 recites “wherein the…structural stiffness of the second material fraction is at least 10 times higher than that of the first material fraction.”  Applicant has not described how to make and use an invention having this functional property.  What units are being described and what constitutes “structural stiffness”?  The claim dos not identify how to achieve said structural stiffness or how to measure or determine when this limitation is met.
Claims 7 and 8 recite “that is advantageous” without enabling one how to achieve this seemingly subjective feature.  It would take undue experimentation to decipher and ascertain how and what is advantageous to make and use a biomaterial considered to have a component with a characteristic of being “advantageous” as claimed.  What features produce this characteristic, for instance?  In claim 9, Applicant recites a term “hierarchical” and in claim 10 “have directed structures”, however it would take undue experimentation to ascertain meaning and put into practice components having these characteristics as claimed, absent direction from Applicant.  Similarly, with regard to claim 11, it would take undue experimentation to ascertain what would be sufficient for meeting the limitation “different directional or non-directional structures”.  
Claim 16 recites “wherein the architecture of the second material fraction is optimized so that the highest possible porosity can be achieved to realize a certain macroscopic material stiffness”.  It is not apparent how one would make and use a product meeting this language in view of the unclear terms and also in view of the undue amount of experimentation necessary to achieve optimization and desired material stiffness.
 	
(2) The state of the prior art
 	The prior art does not teach how to make and use a biomaterial comprising the first and second material fractions having the volume and stiffness parameters instantly claimed.  Similarly, the terms outlined above (i.e., hierarchical, directed structures) are not standard in the art or commonly recognized to have a single, consistent meaning.  Accordingly, absent further definition and direction, one would not be able to make and use a product having the claimed functionality and characteristics.

 (3) The relative skill of those in the art
	The relative skill of the those in the art is high, at least a Masters level biologist or chemist or equivalent.

(4) The predictability or unpredictability of the art
	 The unpredictability of the peptide art is very high.  A combination of two fractions as claimed would not have a predictable degree of stiffness or load-bearing property without further defined structural components or information as to a process of making (i.e., curing).

(5) The breadth of the claims
	The claims are very broad.  For instance, the components which may comprise the first and second material fractions have not been identified such that any component meeting the requisite stiffness and volume fractions would be considered to meet the claim.

(6) The amount of direction or guidance presented
	See above with regard to definitions presented.	

 (7) The presence or absence of working examples
	There is an insufficient number of working examples disclosed in Applicant’s specification as filed showing how to achieve, make, and use a product as claimed.

 (8) The quantity of experimentation necessary
	See above with regard to the burden necessary to ascertain Applicant’s terminology and then achieve the claimed components and effects absent working examples, named components, or parameters as to how to achieve a product comprising components having the claimed features.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in particular for tissue regeneration”, however this recitation appears to be a narrower limitation than the requisite biomaterial.  This relatively narrow intended use is not considered to impart further structure or limitation into the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 5, 10, 12, and 13 recite a broad recitation followed by “preferably” and a narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 6 and 7 recite the limitation "the tissue forces acting” in the last two lines of claim 6 and lines 2-3 of claim 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites “that is advantageous for cartilage regeneration between 0.04 and 4%”, however it is unclear what constitutes meeting this term of being “advantageous” and if this requisite degree is subjective.  Appropriate clarification is required.
	Claim 8 recites “the implantation” in lines 2-3 and “advantageous for bone regeneration between 4 and 12%” without antecedent basis and without definition, as previously discussed.  Appropriate clarification is required.
	Claim 9 recites “the structuring” in line 3 and “hierarchical” in the last line.  There is insufficient antecedent basis for “the structuring” in the claim and insufficient definition of what is necessary to meet the term “hierarchical”.
	Claim 10 recites “have directed structures” without defining what would be included or excluded by the claim.  While the specification may be relied upon for determining a word meaning, limitations are not to be read from the specification into the claim.
	Claim 11 recites “directional or non-directional structures” without definition as to what would meet the claim or be excluded by the claim.
	Claims 12 and 13 recite “the structure” in line 3, however it is unclear to what structural component or feature this language refers.  Appropriate clarification is required.
	Claim 15 recites a parenthetical expression of “main load direction” at the end of the claim.  It is unclear whether this recitation is another name or a narrower name for the direction referenced in line 4 of the claim.
	Claim 16 recites “the architecture” in line 3.  There is insufficient antecedent basis for this limitation in the claims.  Also, “a certain material stiffness” as recited at the end of the claim is unclear; how would one know when this criterion is met?  The term “a certain” is subjective and otherwise undefined.
	Claim 18 recites “the average diameter of the structural elements” without antecedent for either of these terms.  Similarly, “a basic geometry/unit cell” is undefined.
	Appropriate clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/049650 A2 (“Procter”, published April 23, 2009).  Reference cited by Applicant in IDS dated 12/28/2018.
The instant claims are drawn to a biomaterial having an openly porous, bioabsorbable first material fraction and a second material fraction that is stiffer than the first material fraction, as further specified in the claims.  It is noted that the recitation “in particular for tissue regeneration” as recited in the preamble does not impart further structural limitations and is considered a narrower reading of the components claimed.
Procter teaches a synthetic bone substitute material comprising a porous foam structure with interconnected pores wherein the foam structure comprises a bioresorbable polymer, preferably polylactide; a bioceramic filler material, preferably calcium phosphate; and a plasticizer (“a first material fraction and a second material fraction stiffer than the first material fraction and forms a load-bearing prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform routine optimization procedures with regard to the amounts of polymer and filler and also the ratio thereof in order to achieve the desired end result such as the desired physical properties, with a reasonable expectation of success  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Further regarding the claim language “and the structural stiffness of the second material fraction is at least 10 times higher than that of the first material fraction” as in claim 1 and “wherein the structural stiffness of the second material fraction is 100 times higher than that of the first material fraction” as in claim 5, please see the rejections above under 35 U.S.C. 112; in the absence of a clear parameter as to the stiffness characteristic, and in view of the structural and functional similarities and applications as taught by Procter, Procter’s product is considered to meet the claim on account of Procter’s combination of a bioresorbable polymer such as polylactide with a bioceramic material such as calcium phosphate.
Procter’s foam can be produced by 3D printing; and the bioceramic filler provides mechanical strength to the foam product.  The porous foam structure may have a certain degree of elasticity (page 6, line 6; page 12, lines 5-8)(limitations of claims 2 and 3) and may be compressed and due to its elasticity may restore its form after external force is released (page 12, lines 5-10)(limitation of claim 9, see [033] of instant specification for definition of “hierarchical structure).  Procter describes structure comprised of a bioresorbable polymer and a bioceramic filler material wherein to function as further described by Procter would have had the characteristic of having at least one directed structure as recited in claim 10 and directional and non-directional structures as in claim 11, the latter based on Procter’s description of introduction of bone substitute into a bone void where the substitute pieces may expand depending on the presence of fluids and the plasticizer may be absorbed for the substitute to return to its solid structure to form a graft with mechanical integrity (see Procter paragraph bridging pages 2 and 3).
As to claims 6, claim 7 including the intended use of “for cartilage regeneration”, claim 8 including the intended use of “for bone regeneration”, the content recited pertains to effects which may be achieved upon a use of the claimed product.  A product and its properties are considered inseparable; in the instant case, since the prior art teaches the structure claimed, the properties applicant claims are considered present.  See MPEP 2112.01.
As to claim 12, absent definitions of a structure, and at least one material fraction, and a repetitive pattern, and structural symmetries, it appears the product of Procter would have these features at least in a unit of 1 with inherent symmetrical properties.
As to claim 13, regarding the ability of to be represented by means of imaging methods, Procter teaches images for showing a fracture and insertion of bone substitute (see Figures 1-3).
As to claim 14, Procter teaches the porous foam structure may be compressed and due to its elasticity may restore to its form after external force is released (page 12, lines 5-10).  This is considered to meet the claimed limitation of “wherein at least one material fraction is deformable by an external stimulus”.  The further recitation of “for regeneration promotion” is considered an intended use not imparting further structural or functional limitations into the claim.
As to claim 15, Procter teaches the introduction of bone substitute into a bone void and where the bone substitute may return to its solid structure to form a graft with mechanical integrity (see Procter paragraph bridging pages 2 and 3).  This teaching is considered to be able to be used according to the parameters described in claim 15.
As to claim 16, Procter describes the porous foam structure may have a porosity between 5 and 85% with specified preferences, pore volume, and interconnectivity (see page 3, lines 13-22).  It would have been prima facie obvious to one of ordinary skill in the art to perform routine optimization procedures within the parameters taught by Procter and at least overlapping with the parameters instantly claimed in order to achieve optimized end results.  One would have been motivated to do so for instance based on Procter’s teaching that the interconnectivity allows a liquid plasticizer to enter the foam structure, so one reasonably would have expected success from optimizing the porosity and therefore amount of space for plasticizer exposure and entry.
As to claim 17, Procter describes a product in a cylinder shape of porous material wherein the cylinder of porous material has an interconnected porosity.  This description is considered to provide structurally interwoven materials not in the form of discrete layers as recited in claim 17.  See also Procter page 3, lines 13-22).

Conclusion
No claim is allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617